 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6   CHRISTOPHER LIPSEY,                                   CASE NO. 1:18-CV-0766 AWI SKO (PC)
 7                           Plaintiff
                                                           ORDER ON PLAINTIFF’S MOTION TO
 8                   v.                                    RECUSE
 9   B. SEITZ, et al.,
                                                           (Doc. No. 11)
10                           Defendants
11

12

13           This is a prisoner civil rights case brought by pro se incarcerated Plaintiff Christopher
14 Lipsey. On December 17, 2018, Plaintiff filed a motion to recuse and/or rescind consent to a

15 magistrate. See Doc. No. 11. In the motion, Plaintiff states that he consented to allowing a

16 Magistrate Judge screen his complaint, as long as the Magistrate Judge was not Magistrate Judge

17 Oberto. See id. Plaintiff states that Magistrate Judge Oberto has a n obvious bias against

18 prisoners and issued a ruling in one of Plaintiff’s other cases that found his case to be frivolous,

19 despite three years of litigation. See id. Plaintiff also requests that his case be assigned to a

20 different District Judge, without that different District Judge knowing of this motion to recuse.

21 See id. Plaintiff makes this request in order to avoid the impression of retaliation or conspiracy.

22 See id.

23           Generally, a judge is to recuse himself if a “reasonable with knowledge of all the facts
24 would conclude that the judge’s impartiality might reasonably be questioned.” United States v.

25 McTiernan, 695 F.3d 882, 891 (9th Cir. 2012); see also 28 U.S.C. §§ 144, 455. However, a

26 litigant “cannot attack a judge’s impartiality on the basis of information and beliefs acquired while
27 acting in his or her judicial capacity.” Id. “[O]pinions formed by the judge on the basis of facts

28 introduced or events occurring in the course of the current proceedings, or of prior proceedings,
 1 do not constitute a basis for a bias or partiality motion unless they display a deep seated favortisim

 2 or antagonism that would make fair judgment impossible.” Liteky v. United States, 510 U.S. 540,

 3 555 (1994) (emphasis added); McTiernan, 695 F.3d at 892-93. Remarks made during the course

 4 of a case that are “critical or disapproving of, or even hostile to, counsel, the parties, or their

 5 cases, ordinarily do not support a bias or partiality challenge.” Liteky, 510 U.S. at 555 (emphasis

 6 added); McTiernan, 695 F.3d at 892-93.

 7          Here, there is no basis to recuse or resign this matter from the dockets of either the
 8 undersigned or Magistrate Judge Oberto. The only basis for recusal that is identified is apparently

 9 a ruling by Magistrate Judge Oberto in which she concluded that one of Plaintiff’s other cases was

10 “frivolous.” That is, Plaintiff has merely identified an adverse ruling against him in a prior

11 proceeding. Plaintiff’s motion does not show the type of hostility or bias that is necessary for

12 recusal. See Liteky, 510 U.S. at 555 (emphasis added); McTiernan, 695 F.3d at 892-93.

13          Additionally, Plaintiff misconstrues the nature of his consent to Magistrate Judge
14 involvement. Plaintiff’s consent is necessary in order for a Magistrate Judge to conduct all

15 proceedings in a case, including ruling on dispositive motions, conducting trial, and entering

16 judgment. 28 U.S.C. § 636. In the absence of consent from all parties, district judges rule on all

17 dispositive motions. Although a plaintiff is required to follow a screening order, a screening order

18 by itself is not a dispositive order. Thus, consent, or the lack thereof, will not affect the ability of

19 an assigned Magistrate Judge to screen a prisoner’s civil rights complaint. See generally Local

20 Rule 302.

21                                                  ORDER
22          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to recuse (Doc. No. 11) is
23 DENIED.

24
     IT IS SO ORDERED.
25

26 Dated: December 20, 2018
                                                  SENIOR DISTRICT JUDGE
27

28

                                                        2
